15-779
    In re Richard H. Friedberg


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 24th day of February, two thousand sixteen.

    PRESENT:
                RALPH K. WINTER,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    In re: Richard H. Friedberg,

                                 Debtor.

    Richard H. Friedberg,

                                 Debtor-Appellant,
                       v.
                                                                          15-779

    Melissa Zelen Neier,

                      Chapter 7 Trustee-Appellee.
    _____________________________________

    FOR DEBTOR-APPELLANT:                                   Richard H. Friedberg, pro se, Vero
                                                            Beach, FL.

    FOR APPELLEE:                                           Melissa Zelen Neier, Esq., Ivey,
                                                            Barnum & O’Mara LLC, Greenwich,
                                                            CT.
       Appeal from a judgment of the United States District Court for the District of Connecticut

(Covello, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Debtor-Appellant Richard H. Friedberg, proceeding pro se, appeals the judgment of the

district court affirming the bankruptcy court’s order approving a settlement of all claims against

his bankruptcy estate.     We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We conduct a plenary review when a bankruptcy appeal reaches us after district court

review of the bankruptcy court order, assessing the bankruptcy court’s legal conclusions de novo

and its factual findings for clear error. In re N. New England Tel. Operations LLC, 795 F.3d 343,

346 (2d Cir. 2015).

       “[T]o have standing to appeal from a bankruptcy court ruling, an appellant must be a

person aggrieved—a person directly and adversely affected pecuniarily by the challenged order of

the bankruptcy court.” In re Barnet, 737 F.3d 238, 242 (2d Cir. 2013) (internal quotation

omitted). “[A] Chapter 7 debtor is a ‘party in interest’ and has standing to object to a sale of the

assets, or otherwise participate in litigation surrounding the assets of the estate, only if there could

be a surplus after all creditors' claims are paid.” In re 60 E. 80th St. Equities, Inc., 218 F.3d 109,

115 (2d Cir. 2000).

       Upon review, we conclude that the bankruptcy court correctly held that Friedberg lacked

standing to oppose the approval of the settlement agreement because he had no pecuniary interest

directly and adversely affected by the bankruptcy court’s order adopting the settlement. The

settlement provided for the distribution to Friedberg’s creditors of the proceeds from the sale of the
estate’s real property in Cortland Manor, New York (the “Property”). The Property was sold for

$2.3 million. After accounting for administrative expenses, just over $1.9 million remained for

distribution to creditors pursuant to the proposed settlement. This amount was far less than the

allowed creditor claims against the estate; the priority claim of Marianne Howatson alone was for

$2.725 million. The bankruptcy court therefore found that a surplus after payment of the

creditors’ claims was a mathematical impossibility. This finding was not error, much less clear

error. Consequently, Friedberg could not have received a distribution from the estate regardless

of the terms of the settlement. His only other interest in the settlement proceedings was an

exemption he had claimed, which was provided for in the settlement agreement. Absent an

adversely affected pecuniary interest, Friedberg lacked standing to oppose the settlement. See In

re Barnet, 737 F.3d at 242–43; In re 60 E. 80th St. Equities, Inc., 218 F.3d at 115–16.

       Friedberg argues that he has standing based on the surplus that he imagines would have

remained had the Property been sold for what he believes was its true value. This argument is

without merit.    The assertions regarding the Property’s “true” value are conclusory and

speculative. They are, moreover, irrelevant to this appeal. Friedberg’s arguments do not relate

to the reasonableness of the bankruptcy court’s approval of the settlement, but to the validity of the

auction sale that produced the proceeds distributed by the agreement. However, he has already

unsuccessfully appealed the bankruptcy court’s order authorizing the sale of the Property. The

district court dismissed that appeal as barred by 11 U.S.C. § 363(m). “Th[at] section creates a

rule of ‘statutory mootness,’ which bars appellate review of any sale authorized by 11 U.S.C. §

363(b) or (c),” as was the case here, “so long as the sale was made to a good-faith purchaser and

was not stayed pending appeal.” In re WestPoint Stevens, Inc., 600 F.3d 231, 247 (2d Cir. 2010)


                                                  3
(internal citations omitted). When § 363(m) is applicable, courts “may neither reverse nor modify

the judicially-authorized sale.” Id. at 248 (emphasis omitted). Here, the sale of the Property was

not stayed pending appeal, and, as found by the district court, there is no basis upon which to

conclude that the purchaser was not a purchaser in good faith. Consequently, the sale of the

Property is immune to Friedberg’s challenge, and he cannot rely on its alleged deficiencies to cure

his lack of standing.

       We have considered all of Friedberg’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk




                                                4